[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                      FILED
                                 No. 05-13322                U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                             Non-Argument Calendar                 April 19, 2006
                           ________________________             THOMAS K. KAHN
                                                                     CLERK
                       D. C. Docket No. 97-06825-CV-JIC

DWIGHT EDMAN,

                                                    Plaintiff-Appellee,

                                       versus

JEFFREY A. MARANO,
ANTHONY FERNANDEZ, individually,
CITY OF HOLLYWOOD, a Florida Municipal Corporation,

                                               Defendants-Appellants.
                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (April 19, 2006)

Before TJOFLAT, BARKETT and RONEY, Circuit Judges.

PER CURIAM:

      This 42 U.S.C. § 1983 false arrest case is before this Court for the third

time. The issues on this appeal involve alleged errors in the retrial as to damages
only, and in the amount of damages allowed by the trial court. Neither party

requests oral argument. Finding no reversible error, we affirm the district court’s

$225,000 damages judgment in favor of plaintiff Dwight Edman.

      On January 31, 1996, Edman was arrested outside a hotel by Hollywood

police officers Jeffrey Marano and Anthony Fernandez, who were conducting a

reverse drug sting operation. After Edman was handcuffed and arrested, the

officers escorted Edman to a hotel room Edman told them he had rented. While in

the hotel room, Edman was allegedly subjected to a “battery/unnecessary use of

force.”

      Subsequent to the arrest, the officers filled in pre-sworn affidavits reporting

what had happened during Edman’s arrest. The affidavit that was sworn/signed by

the officers at an earlier date was actually blank. After those previously sworn

affidavits were completed by the officers, they were then notarized by a city

employee who worked in the police department’s case filing unit. This process

resulted in the officers never contemporaneously swearing to the truth of the

report regarding Edman. In part because of the lack of properly executed incident

affidavits, the charges against Edman were later nolle prossed by the State

Attorney’s Office.




                                         2
      On July 22, 1997, Edman sued Marano, Fernandez, and the City of

Hollywood for false arrest, battery in connection with his arrest, and Florida

statutory notary law violations in connection with the probable cause affidavits

and arrest incident reports improperly executed by the officers after Edman’s

arrest. Following the close of Edman’s case in chief, the district court granted

summary judgment against Marano and Fernandez on the § 1983 false arrest

claims. A jury returned a verdict in favor of Edman for $200,000 against Marano

individually, for $75,000 against Fernandez individually, for $275,000 against the

City of Hollywood for false arrest, and for $200,000 against the City for statutory

notary law violations. It returned a verdict in favor of the City on Edman’s state

law battery claim. The district court subsequently entered judgment in favor of

Edman for a total of $475,000.

      On October 19, 2000, in Appeal Number 99-10550, a panel of this Court

affirmed the jury’s verdict as to liability but reversed and ordered a new trial as to

damages because the district court improperly aggregated an overlapping,

duplicative jury verdict.

      On November 29, 2002, prior to a retrial on the issue of damages, Edman

agreed to accept a minimum “floor” damage award of $275,000. The district court

concluded that Edman’s acceptance of the floor damage award obviated the need

                                           3
for a new trial on the issue of damages. The district court then certified the issue

to this Court. On March 20, 2003, this Court dismissed the notice of appeal for

lack of jurisdiction, finding that the district court’s order was not final or amenable

to certification for immediate review under Federal Rule of Civil Procedure 54(b).

      On February 9, 2004, Marano and Fernandez filed emergency pre-trial

motions seeking leave for a second updated deposition of Edman, as well as a

motion compelling Edman to submit to a mental examination to determine whether

he had suffered mental anguish as a consequence of his arrest. The motion

requested that Edman submit to a mental examination on February 28, 2005,

which was the day trial was scheduled to begin. On February 16, the district court

granted the defendants’ motion to conduct a deposition of plaintiff but denied the

motion for an emergency mental examination, ruling

             The cause of action arose in January 1996, over nine
             years ago. Defendants never sought a mental
             examination. To now request one at the 11th hour is too
             late in the game and unfairly prejudices the plaintiff.
             The exam was requested for February 28, 2005. Trial is
             scheduled to start on February 28, 2005. Defendants
             have failed to show good cause under Rule 35.

      The damages portion of the trial was retried in March 2005. Edman sought

compensatory damages, including those resulting from post-traumatic stress

disorder that he contended he had developed as a result of the false arrest. On

                                          4
March 10, 2005, the jury returned a verdict in favor of Edman and against Marano,

Fernandez, and the City for $225,000 (jointly and severally). The defendants filed

post-trial motions requesting a new trial, or in the alternative, remittur. The

district court denied the motion for new trial, and then entered an Amended Final

Judgment in favor of Edman and against Marano, Fernandez and the City (jointly

and severally) in the amount of $200,000, plus judgment in favor of Edman and

against Marano and Fernandez (jointly and severally) for $25,000. This appeal

followed.

      Appellants make four arguments on appeal: first, the district court abused

its discretion by not compelling Edman to submit to a mental examination before

proceeding to the retrial on damages; second, the district court abused its

discretion by admitting certain testimony from the first trial, which appellants

contend was not relevant to the issue of damages; third, the district court erred in

its interpretation of Florida Statute § 768.25(5) by determining that the City was

liable for a total of $200,000; and fourth, the district court abused its discretion by

denying their motion for a mistrial or remittur, asserting that the verdict was

grossly excessive and not supported by the evidence.

               Denial of Motion to Compel a Mental Exam of Edman




                                           5
      First, the district court did not abuse its discretion by denying Marano and

Fernandez’s motion to compel Edman to submit to a mental examination. The

proposed mental examination was scheduled for the day the damages trial was

scheduled to begin. It was within the district court’s broad discretion to deny this

late request. See Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360-61 (11th

Cir. 2002) (noting that district courts have broad discretion to manage their cases,

including discovery and scheduling).

           Admission of Allegedly Irrelevant Testimony from First Trial

      Second, the district court also did not abuse its discretion by permitting

Edman to offer testimony from the first trial describing certain details about his

arrest and circumstances relating to the propriety of his subsequent prosecution.

      Prior to jury selection, Edman provided the parties and the district court

with a Master Index of testimony from the first trial that he intended to read into

evidence. The district court heard arguments related to the objections posed by the

defendants. The district court ruled as follows:

             It is the Court’s opinion that the Plaintiff should not be
             penalized for having won on liability in another
             proceeding. And to preclude the Plaintiff from going
             into at least a limited amount of liability with witnesses
             other than the Plaintiff himself, in the Court’s opinion
             would unjustly penalize the Plaintiff. So the Court is
             going to allow the Plaintiff to get into liability with the

                                          6
             prior testimony of Officer[s] Fernandez and Marano and
             any agent of the City of Hollywood. Any nonagents,
             nonparties I agree that would be hearsay and
             inadmissible.

In so permitting this testimony, the district court reasoned:

             I am permitting the Plaintiff to get into some liability
             because I agree with Plaintiff that liability to a large
             extent is inextricably intertwined . . .. But the focus
             really needs to be on damages. You can get into
             liability, but that is on the periphery and not the main
             focus. So I am allowing you to go into those areas but
             the focus has to be on damages.

      This Court will not overrule a district court’s evidentiary ruling unless it has

made a “clear error of judgment or has applied an incorrect legal standard.” See

Piamba Cortes v. American Airlines, 177 F.3d 1272, 1306 (11th Cir. 1999).

Because appellants have failed to demonstrate either, we affirm the ruling of the

district court. See Piamba Cortes, 177 F.3d at 1306 (noting that “when computing

damages for pain and suffering endured by a plaintiff ‘[in] most instances . . .

evidence describing the details of an accident is logically relevant and admissible,

even where liability has been admitted, to place the extent of injuries suffered by

plaintiff, as well as the degree of pain endured, in the proper context’”) (quoting

White v. Westlund, 624 So. 2d 1148, 1152 (Fla. 4th DCA 1993)).




                                          7
      The City further contends that because the first jury found that it was not

liable for the alleged battery against Edman in the hotel room subsequent to his

detention outside the hotel, there should have been no reference to it in the retrial

because “it allowed the 2nd jury to consider elements of plaintiff’s claim of

psychological injuries previously rejected by the first jury. It allowed the jury to

award an excessive verdict based upon the alleged egregious actions of the

Hollywood Police Officers.” The City contends that the probative value of this

evidence was substantially outweighed by the unfair prejudicial effect on the jury.

      The district court did not abuse its discretion by admitting testimony

regarding the alleged battery against Edman at the hotel during the retrial on

damages. Edman’s damages claims against the officers and the City arose out of

the results of a false arrest. Edman was entitled to all damages flowing from the

arrest against all the defendants, aside from damages arising solely from Edman’s

claim of an independent tort of battery against the City. See, e.g., Jones v.

Cannon, 174 F.3d 1271, 1287 (11th Cir. 1999) (noting that “the grand jury

indictment broke the chain of causation for the detention from the alleged false

arrest and Jones may recover damages only for his detention prior to the grand jury

indictment”).

      Furthermore, the district court charged the jury as follows:

                                          8
                  In this case you shall consider the following
             elements of damage.

                   Any injury to reputation or health, and any shame,
             humiliation, physical or emotional pain mental anguish
             and hurt feelings experienced in the past or to be
             experienced in the future.

                    However, any intentional touching or striking of
             the Plaintiff against his will or intentionally caused
             bodily harm to the Plaintiff cannot be considered in
             assessing damages against the City of Hollywood.

      The jury is presumed to have followed these instructions, charging them to

not consider any intentional touching or striking of the plaintiff in its

consideration of the damages against the City. See Griffin v. City of Opa-Locka,

261 F.3d 1295, 1315-16 (11th Cir. 2001).

                      Misapplication of Florida Statutory Law

      Third, the City next argues that Edman is limited to recover a total of

$100,000 from it under Florida’s limited waiver of sovereign immunity law

statute. See Fla. Stat. § 768.28(5)(2004). It contends that the district court’s

amended judgment in favor of Edman for $200,000 jointly and severally against

the City was an improper application of Florida statutory law, which specifies a

limited waiver of sovereign immunity for its governmental entities. Section

768.28(5) states the following in relevant part:



                                           9
             The state and its agencies and subdivisions shall be
             liable for tort claims in the same manner and to the same
             extent as a private individual under like circumstances,
             but liability shall not include punitive damages or
             interest for the period before judgment. Neither the state
             nor its agencies or subdivisions shall be liable to pay a
             claim or a judgment by any one person which exceeds
             the sum of $100,000 or any claim or judgment or
             portions thereof, which, when totaled with all other
             subdivisions paid by the state or its agencies or
             subdivisions arising out of the same incident or
             occurrence, exceeds the sum of $200,000. However, a
             judgment or judgments may be claimed and rendered in
             excess of these amounts and may be settled and paid
             pursuant to this act up to $100,000 or $200,000, as the
             case may be; and that portion of the judgment that
             exceeds these amounts may be reported to the
             Legislature, but may be paid in part or in whole only by
             further act of the Legislature. . . .

Fla. Stat. § 768.28(5) (2004).

      The district court did not err by entering judgment against the City for

$200,000, jointly and severally. Here, the false arrest claim was separate from the

statutory notary law claims, which occurred after Edman was arrested and released

from custody, where the officers filled in and had notarized by a city employee

pre-sworn affidavits about what had happened during the incident with Edman.

Because these are two separate incidents (false arrest and the subsequent notary

law violations), the maximum amount that Edman can collect from the City is




                                         10
$200,000, not $100,000. See Pierce v. Town of Hastings, 509 So. 2d 1134, 1135

(Fla. 5th DCA 1987) .

           Whether $225,000 Damages are Excessive or Unreasonable

      Fourth, the district court did not abuse its discretion by denying the

defendants’ motions for a new trial and for remittur on the ground that the award

of $225,000 was grossly excessive or unreasonable. A Federal Rule of Civil

Procedure 50(b) motion should only be granted where reasonable jurors “could not

arrive at a contrary verdict,” which is not the case here. Munoz v. Oceanside

Resorts, Inc., 223 F.3d 1340, 1344-45 (11th Cir. 2000). This Court is “particularly

deferential to the fact that the finder’s determination of compensatory damage

awards for intangible, emotional harm because the harm is so ‘subjective and

evaluating it depends considerably on the demeanor of the witnesses.’” Griffin,

261 F.3d at 1315-16 (quoting Ferrill v. Parker Group, Inc., 168 F.3d 468, 476

(11th Cir. 1999)).

      The judgment of the district court is AFFIRMED.

      We have reviewed Jeffrey Marano and Anthony Fernandez’s Reply Brief,

which was attached to their motion for reconsideration of this Court’s November

16, 2005 order denying their motion for an extension of time to file a Reply Brief.

Their motion for reconsideration to file a Reply Brief is GRANTED.

                                         11